Title: From John Adams to James Warren, 25 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 25th. 1775
      
      Dear sir
     
     Governor Ward of Rhode Island has a son about five and twenty years old who has been so far carried away in the Absence of his Father, with a Zeal for his Country as to inlist into the Artillery as a private. He never Said a Word to the Governor about, or he would have had a Commission. A younger Brother, who solicited of his father Permission to enter the service, was made a Captain. Now it is a Pity, that this young Gentlemans Patriotism, should not be encouraged and rewarded, and it is a greater Pity that an Elder Brother should be a private soldier in an Army where his younger Brother is an officer and a Captain—and a greater Pity still that a Governor of a Province and a worthy Member of the Continental Congress, and the Constant Chairman of our Committee of the whole House, Should have a deserving son in the Army in the Ranks, when Multitudes of others in Commissions have no such Pretensions.
     I wish you would mention this Matter at Head Quarters and see if any Thing can be done for him. The Governor had no Expectations I believe that I should interest myself in this Matter, but the Fact coming accidentally to my Knowledge, I determined to write about it immediately, and I knew not how to set the Thing in Motion.
     I write every Thing to you, who know how to take me. You dont Expect Correctness nor Ceremony from me. When I have any Thing to write and one Moment to write it in I scratch it off to you, who dont expect that I should dissect these Things, or reduce them to correct Writing. You must know I have not Time for that.
    